Citation Nr: 1737489	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-32 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for left patellofemoral pain syndrome. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1995 to February 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it finds that an additional opinion is necessary before a decision can be made on the Veteran's claim.  The Veteran contends that he injured his left knee on board his ship during service.  He reported that he was involved in two accidents.  He also sustained injuries from other falls and from running up and down ladders during drills and day-to-day operations.  He further contends that he has not had any other knee injuries since service.  However, he experiences severe knee pain daily.  See May 2011 Notice of Disagreement; May 2014 VA Form 646, Statement of Accredited Representative in Appealed Case.  

Service treatment records document that the Veteran was treated for a soft tissue injury and multiple abrasions to his left leg following a moped accident in August 1995.  Additionally, in January 1997, the Veteran fell on the flight deck of his ship and injured his left knee.  

The September 2011 VA examiner was unable to establish a nexus between the Veteran's current knee pain and service.  He based his conclusion, in part, on the fact that the Veteran's current job as a maintenance worker required repetitive stair climbing.  The examiner stated that repetitive stair climbing was a risk factor for the development of patellofemoral pain syndrome.  However, he did not reconcile this conclusion with the Veteran's lay assertion that he repeatedly climbed ladders during service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds the September 2011 VA examiner's opinion inadequate and, thus, remand is warranted.    
  
Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for patellofemoral pain syndrome.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

All actions to obtain the requested records should be fully documented in the electronic file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. After completing the foregoing development, the AOJ should obtain an opinion from a qualified medical professional to determine the nature and etiology of the Veteran's patellofemoral pain syndrome.  If an examination is necessary, one should be provided.  The claims file and a copy of this REMAND must be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions, including the Veteran's contention that he sustained injuries from other falls and from running up and down ladders during drills and day-to-day operations.  All pertinent symptomatology and findings must be reported in detail. 

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's patellofemoral pain syndrome is causally or etiologically related to the Veteran's military service.  

In providing this opinion, the examiner should discuss medically known or theoretical causes of the Veteran's patellofemoral pain syndrome and describe how such a disability generally presents or develops in most cases, in determining the likelihood that patellofemoral pain syndrome is related to in-service events as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

In rendering the requested opinion, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




